Citation Nr: 0006298	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  94-04 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for osteoarthritis of multiple joints.

2.  Entitlement to a disability evaluation in excess of 20 
percent for traumatic arthritis of the left knee.

3.  Entitlement to a disability evaluation in excess of 20 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel

INTRODUCTION

The veteran had more than 21 years of active military 
service, and this included service between March 1941 and 
November 1945, and between October 1950 to September 1967.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO), dated in August 1993 and February 1995.

In his appellant's brief of September 1999, the veteran's 
representative invited the Board to review the issue of 
whether there was clear and unmistakable error in an April 
1998 rating decision granting special monthly compensation.  
The Board cannot assume jurisdiction over this issue since it 
is not on appeal, but the veteran is hereby advised that he 
is free to submit such a claim for the RO's review, if he 
wishes to do so.


FINDINGS OF FACT

1.  The last disallowance of the claim of entitlement to 
service connection for osteoarthritis of multiple joints was 
accomplished in a rating decision dated in December 1994, 
which was never appealed, and is therefore final.

2.  None of the evidence that was associated with the file 
after December 1994 can be considered to be so significant as 
to warrant its consideration in order to fairly decide the 
merits of the previously denied claim for service connection 
for osteoarthritis of multiple joints, as required by the VA 
regulation addressing the criteria required to reopen final 
claims based on new and material evidence.





CONCLUSION OF LAW

The evidence received since the December 1994 rating 
decision, which denied a request to reopen a previously 
denied claim for service connection for osteoarthritis of 
multiple joints and is final, is not new and material, and 
the veteran's claim for that benefit is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the record reveals that the Chicago, Illinois, RO 
denied service connection for osteoarthritis of multiple 
joints in a May 1968 rating decision.  The record at that time 
included the veteran's service medical records, and the 
reports of VA medical examinations that were conducted in 
January 1968, revealing only minimal osteoarthritic changes in 
the left knee.  Notice of this decision and of the right to 
appeal said decision was sent to the veteran in May 1968, and 
a Notice of Disagreement (NOD) was not received from the 
veteran within one year of the date of such notice.  
Therefore, the Board finds that the May 1968 rating decision 
is final.  38 U.S.C.A. § 7105 (West 1991).

In July 1994, the St. Petersburg, Florida, RO denied a request 
to re-open the previously denied claim of entitlement to 
service connection for osteoarthritis, after a review of the 
evidence that had been added to the file since the May 1968 
rating decision, which essentially consisted of duplicates of 
some of the veteran's service medical records, as well as 
multiple photocopies of private and VA outpatient medical 
records produced between 1985 and 1994, reflecting medical 
treatment for a variety of medical conditions, to include 
prostate cancer.  A similar denial was thereafter issued in 
December 1994, after a review of private medical records dated 
between June 1993 and September 1994, reflecting medical 
treatment for a condition unrelated to osteoarthritis.  On 
both occasions, the veteran was again sent notice of his right 
to appeal the decisions and, while an NOD was received in 
March 1995, i.e., within one year of the date of both notices, 
the veteran did not perfect his appeal of neither rating 
decision, as he did not file a timely Substantive Appeal.  
Therefore, the Board finds that both rating decisions are 
final.  38 U.S.C.A. § 7105 (West 1991).

In two rating decisions dated in February 1995, the RO denied 
again the veteran's request to reopen the previously denied 
claim for service connection for osteoarthritis, and the 
matter of whether there is new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for osteoarthritis of multiple joints has achieved 
appellate status.

Reopening a claim for service connection which has been 
previously and finally disallowed requires that new and 
material evidence be received since the last final 
disallowance of that claim, regardless of whether that last 
final disallowance was based on the merits of the claim or 
based on a determination that no new and material evidence 
had been received to reopen the claim since an even earlier 
final disallowance of the claim.  Evans v. Brown, 
9 Vet. App. 273 (1996); 38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

New and material evidence means evidence not previously 
submitted to agency decisionmakers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).

The evidence that has been associated with the claims folder 
since December 1994, (the date of the last disallowance of 
the veteran's claim) essentially consists of the following:

1.  Duplicates of some of the veteran's 
service medical records.

2.  Duplicates of some of the VA 
outpatient medical records produced prior 
to December 1994.

3.  Photocopies of private and VA 
outpatient medical records produced 
between 1978 and 1996, very few of them 
reflecting medical treatment for 
osteoarthritis and confirming such a 
diagnosis in several joints including the 
right hip, shoulders and knees, with 
their majority reflecting medical 
treatment for conditions not related to 
osteoarthritis.

4.  Photocopy of an August 1995 statement 
from a private physician indicating that 
the veteran suffered from "multiple 
medical problems" and was therefore 
"unable to climb stairs or walk long 
distances."

5.  The report of an October 1996 VA 
spine medical examination, confirming the 
prior diagnoses of degenerative joint 
disease of both knees and right hip, 
severe.

6.  Several handwritten statements from 
the veteran in support of his claim, to 
include those received at the RO in 
October 1995 and January 1996.

The evidence referred to in items one and two above is not 
new, as it is duplicative of evidence that was already of 
record as of December 1994.  The remaining evidence is 
"new," in the sense that it consists of evidence that was 
not of record as of December 1994.  The documents referred to 
in item number three above as not pertaining to the diagnosed 
osteoarthritis, as well as the documents referred to in item 
number four above, are not material because they are not 
pertinent to the issue of service connection for 
osteoarthritis.  The remaining evidence listed above is not 
material either because, while all new, it merely reiterates 
that the veteran suffers from osteoarthritis of multiple 
joints and that he believes that the diagnosed condition is 
causally related to service, but it does not offer an 
objective, competent assessment at least suggesting that 
there may be a causal relationship between the osteoarthritis 
and service, as claimed.  Thus, the newly-submitted evidence 
cannot be considered to be so significant as to warrant its 
consideration in order to fairly decide the merits of the 
previously denied claim for service connection for 
osteoarthritis of multiple joints, as required by 38 C.F.R. 
§ 3.156(a) (1999).

In view of the above, the Board concludes that the veteran 
has failed to submit evidence that is both new and material 
so as to warrant the reopening of the previously denied claim 
of entitlement to service connection for osteoarthritis of 
multiple joints.  The present appeal of the denial of the 
reopening of said claim for service connection has failed, it 
is hereby being denied, and the claim remains unopened.

Finally, the Board finds it necessary to point out its 
awareness that, where a claimant refers to a specific source 
of evidence that could serve to reopen a finally denied 
claim, VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) 
to inform the claimant of the necessity to submit that 
evidence to complete his or her application for benefits.  
See, Graves v. Brown, 8 Vet. App. 522, 525 (1996).  However, 
VA has no outstanding duty to inform the veteran of the 
necessity to submit any such evidence in the present case 
because nothing in the record suggests the existence of 
evidence that, if obtained and associated with the record, 
might warrant the reopening of the finally denied claim of 
entitlement to service connection for osteoarthritis of 
multiple joints.  Accordingly, the Board is of the opinion 
that, in the present case, VA has not failed to meet its 
obligation with regard to the above appealed claim under 
38 U.S.C.A. § 5103(a) (West 1991) and that, consequently, no 
further assistance to the veteran in this regard is warranted 
at this time.


ORDER

New and material evidence not having been submitted 
sufficient to reopen a claim of entitlement to service 
connection for osteoarthritis of multiple joints, the claim 
remains unopened and the appeal is denied.

CONTINUED ON THE NEXT PAGE

REMAND OF THE SECOND AND THIRD ISSUES ON APPEAL

The veteran contends that he is entitled to ratings exceeding 
20 percent for the service-connected bilateral hearing loss 
and traumatic arthritis of the left knee.  After a review of 
the evidentiary record, the Board finds that additional 
development is necessary.  In particular, it is noted that 
the veteran has not been examined by VA, for compensation 
purposes, since October 1996, and that the medical evidence 
that was produced at that time, when viewed in conjunction 
with the rest of the evidence produced afterwards, to include 
the veteran's own statements of record, is insufficient for 
rating purposes.

Regarding the service-connected bilateral hearing loss, the 
Board notes that, while the RO denied the claim for an 
increased rating after an objective review of the results of 
an October 1996 audiological evaluation, the veteran has 
claimed that the disability is actually worse than reflected 
by that examination, and the report of a January 1996 VA 
audiogram appears to support his contention.  However, 
insofar as the January 1996 VA audiogram preceded the October 
1996 audiological evaluation, the Board cannot grant the 
benefit sought on appeal at this time based on that earlier 
data, thereby the propriety for a current audiological 
evaluation.

Regarding the service-connected bilateral traumatic arthritis 
of the left knee, the Board notes that the report of an 
October 1996 VA spine medical examination is insufficient for 
rating purposes too, as its subscriber did not address the 
questions of whether there is functional impairment in the 
veteran's left knee due to pain, weakness, etc., as required 
in the well-known case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), and as set forth in 38 C.F.R. §§ 4.40, 4.45, and 
whether there is objective evidence of instability of the 
knee, in addition to radiological evidence of arthritis. As 
suggested by the veteran's representative in his appellant's 
brief of September 1999, a separate rating based on 
instability might be warranted in some cases, depending on 
the facts found.  The actual severity and extent of the 
service-connected left knee disability should to be clarified 
and, to that end, the veteran's left knee should be re-
examined.

While the Board regrets the delay involved in remanding the 
above two matters, under the circumstances discussed above, 
it is felt that proceeding with a decision on the merits at 
this time would not withstand scrutiny by the Court.  For 
that reason, and in order to ensure due process and 
compliance with VA's duty to assist every claimant in the 
development of his or her claims, the matters are both 
REMANDED to the RO for the following action:

1.  The veteran should be scheduled for a 
VA audiological evaluation, with the 
objective of clarifying the current 
severity of the service-connected 
bilateral hearing loss.  The claims 
folders should be made available to the 
examiner prior to the examination, and 
the examiner should be asked to review 
the file, examine the veteran and submit 
a comprehensive, legible report of 
examination that should include a 
statement as to whether he or she 
reviewed the claims folders prior to the 
examination.

2.  The veteran should also be scheduled 
for a VA examination of his left knee, 
with the objective of clarifying the 
current severity of the service-connected 
left knee disability.  The claims folders 
should be made available to the examiner 
prior to the examination, and the 
examiner should be asked to review the 
file, examine the veteran and submit a 
comprehensive, legible report of 
examination that should include a 
statement as to whether he or she 
reviewed the claims folders prior to the 
examination, and a thorough discussion of 
all the objective findings, to include 
his or her opinion regarding the 
questions of whether there is functional 
impairment of the left knee due to 
factors such as pain and weakness, and 
whether there is objective evidence of 
instability of the left knee, in addition 
to radiologic evidence of arthritis in 
that knee.

The examiner should make sure to fully 
explain in the report the rationale for 
his or her opinions and include in the 
report an interpretation of the results of 
any tests and/or studies ordered.

3.  After the development requested above 
has been completed, the RO should again 
review the record in light of all the 
additional evidence received since the 
last supplemental statement of the case, 
and re-adjudicate the matters on appeal, 
taking into consideration all applicable 
VA laws and regulations.  If, upon re-
adjudication, either one of the benefits 
sought on appeal remains denied, both the 
veteran and his representative should be 
furnished another supplemental statement 
of the case and given the opportunity to 
respond thereto with additional argument 
and/or evidence.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

Thereafter, the case should be returned to the Board.  The 
veteran need take no action until notified, but he should 
nevertheless be reminded of his duty to cooperate with the RO 
in the development of his claims for additional VA benefits, 
and should also be advised of the potential consequences of 
his failure to report for a scheduled medical/audiological 
examination/evaluation.  The veteran should also be advised 
that he has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The above claims must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
Member, Board of Veterans' Appeals


 



